UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-K T Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 25, or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-5375 TECHNITROL, INC. (Exact name of registrant as specified in Charter) PENNSYLVANIA 23-1292472 (State of Incorporation) (IRS Employer Identification Number) 1210 Northbrook Drive, Suite 470, Trevose, Pennsylvania 19053 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 215-355-2900 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each Exchange on which registered Common Stock par value $0.125 per share New York Stock Exchange Common Stock Purchase Rights New York Stock Exchange Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYesTNo£ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes£NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act).Large accelerated filer£Accelerated filerTNon-accelerated filer£Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes£NoT The aggregate market value of voting stock held by non-affiliates as of June 26, 2009 is $266,535,000 computed by reference to the closing price on the New York Stock Exchange on such date. Number of shares outstanding Title of each class February 24, 2010 Common stock par value $0.125 per share 41,242,286 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive proxy statement to be used in connection with the registrant’s 2009 Annual Shareholders Meeting are incorporated by reference into Part III of this Form 10-K where indicated. 1 TABLE OF CONTENTS PAGE PART I Item 1. Business 3 Item 1a. Risk Factors 7 Item 1b. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 15 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters 16 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7a. Quantitative and Qualitative Disclosures About Market Risk 35 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 9a. Controls and Procedures 37 Item 9b. Other Information 38 PART III Item 10. Directors, Executive Officers and Corporate Governance 39 Item 11. Executive Compensation 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 13. Certain Relationships, Related Transactions and Director Independence 40 Item 14. Principal Accountant Fees and Services 40 PART IV Item 15. Exhibits and Financial Statement Schedule 41 Exhibits Signatures 2 Table of Contents Part I Item 1Business General Technitrol, Inc. is a global producer of precision-engineered electronic components and modules. We sometimes refer to Technitrol, Inc. as “Technitrol”, “we” or “our.”We believe we are a leading global producer of electronic components and modules in the primary markets we serve, based on our estimates of the annual revenues in our primary markets and our share of those markets relative to our competitors.Our electronic components and modules are used in virtually all types of electronic products to manage and regulate electronic signals and power, making them critical to the functioning of our customer’s end product. During 2009, we announced our intention to explore monetization alternatives with respect to our Electrical Contract Products Group or Electrical, as we refer to it, or AMI Doduco, as it is known in its markets, which is now held for sale and classified as a discontinued operations in our Consolidated Financial Statements.As a result, we currently operate our business in a single segment, our Electronic Components Group, which we refer to as Electronics and is known as Pulse in its markets. We incorporated in Pennsylvania on April 10, 1947 and we are headquartered in Trevose, Pennsylvania.Our mailing address is 1210 Northbrook Drive, Suite 470, Trevose, PA 19053-8406, and our telephone number is 215-355-2900.Our website is www.technitrol.com. Products We design and manufacture a wide variety of highly-customized electronic components and modules.Many of these components and modules capture wireless communication signals, filter and share signals on wireline communication systems, convert communication signals into sound and video, filter out radio frequency interference, adjust and ensure proper current and voltage and activate certain automotive functions. These products are often referred to as antennas, speakers, receivers, splitters, chokes, inductors, filters, transformers and coils. Our primary customers are multinational original equipment manufacturers, original design manufacturers, contract manufacturers and distributors. We have three primary product groups. Our network group includes our integrated connector modules, transformers, filters, splitters, chokes and other magnetic components.Our wireless group produces our handset antenna products, our non-cellular wireless and antenna products and our mobile speakers and receivers.Our power group includes our power and signal transformers and inductors, automotive coils, military and aerospace products and other power magnetics products. Net sales of our primary product groups for the years ended December 25, 2009, December 26, 2008 and December 27, 2007 were as follows (in millions): 2009 2008 2007 Network $ 152.7 $ 216.0 $ 226.4 Wireless 151.0 263.3 277.9 Power 95.1 147.0 167.3 Net sales $ 398.8 $ 626.3 $ 671.6 Our products are generally characterized by relatively short life cycles and rapid technological change, allowing us to utilize our design, engineering and production expertise to meet our customers’ evolving needs.We believe that the industries we serve have been, and will continue to be, characterized by ongoing product design and manufacturing innovation that will drive growth in the electronic components industry. 3 Table of Contents The following table contains a list of some of our key products: Primary Products Function Application Internal handset antenna and handset antenna modules Capture communication signals in mobile handsets, personal digital assistants and notebook computers Cell phones, other mobile terminal and information devices Speakers and receivers Convert electronic signals into sound Cell phones, laptops, smart phones and other mobile terminal devices Mobile and portable antennas Capture and transmit non-cellular signals Global positioning systems, automotive antennas and machine-to-machine communication Discrete filter or choke Separate high and low frequency signals.Shares incoming and outgoing signals to match industry templates. Network switches, routers, hubs and personal computers Phone, fax and alarm systems used with digital subscriber lines, or DSL Filtered connectors, which combines a filter with a connector and stand alone connector products Remove interference, ornoise, from circuitry and connects electronic applications Local area networks, or LANs, and wide area networks, or WANs, equipment for personal computers and video game consoles Inductor/chip inductor Regulate electrical current under conditions of varying load AC/DC & DC/DC power supplies Mobile phones and portable devices Power transformer Modify circuit voltage AC/DC & DC/DC power supplies Signal transformer Limit distortion of signal as it passes from one medium to another Analog circuitry, military/aerospace navigation and weapons guidance systems Automotive ignition coils Provide power for automotive ignition Ignition systems for automotive gasoline engines Other automotive coils Provide power for a variety of automotive electronic functions Automotive management systems such as safety, communication, navigation, fuel efficiency and emissions control Sales, Customers and Distribution We sell products predominantly through worldwide direct sales forces. Given the highly technical nature of our customers’ needs, our direct salespeople typically team up with members of our engineering staff to discuss a sale with a customer’s purchasing and engineering personnel. During the sales process, there is close interaction between our engineers and those in our customers’ organizations.
